Exhibit 10.1

AMENDMENT NO. 2

THIS AMENDMENT NO. 2, dated as of July 13, 2006 (this “Amendment”), of that
certain Credit Agreement referenced below is by and among MILLIPORE CORPORATION,
a Massachusetts corporation (the “Company” or the “Domestic Borrower”),and the
other Borrowers and Guarantors identified on the signature pages hereto and BANK
OF AMERICA, N.A., as Administrative Agent for and on behalf of the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, a €430 million revolving credit facility has been established in favor
of the Company and certain of its subsidiaries pursuant to the terms of that
certain Credit Agreement dated as of December 15, 2005 (as amended, restated,
increased, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among (i) the Company, as domestic borrower, (ii) Millipore Ireland
B.V., a limited liability company existing under the laws of the Netherlands,
Millipore Cork, an unlimited company existing under the laws of Ireland,
Millipore SAS, a limited liability company existing under the laws of France, as
foreign borrowers, (iii) the Company and certain of its subsidiaries, as
guarantors, (iv) the lenders identified therein, and (v) Bank of America, N.A.,
as administrative agent;

WHEREAS, the Credit Agreement has been amended by that Amendment No. 1 and
Consent dated as of June 6, 2006 (“Amendment No. 1”) among the Company, the
other Borrowers and Guarantors identified therein and Bank of America, N.A., as
Administrative Agent for and on behalf of the Lenders;

WHEREAS, the Company has requested an increase in the aggregate amount of
Domestic Revolving Commitments under the Credit Agreement;

WHEREAS, the Lenders have agreed to the requested amendment on the terms and
conditions set forth herein and have directed the Administrative Agent to enter
into this Amendment on their behalf;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is amended in the following respects:

1.1 In Section 1.01 (Definitions) in the first paragraph after the pricing grid
in the definition of “Applicable Percentage”, clause (iii) is amended to read as
follows:

(iii) If both Ratings Services cease to assign a Debt Rating for the Loans and
credit facilities under this Credit Agreement, the applicable pricing level
shall be based on the Company’s issuer rating as determined by the Rating
Services (or, in the case of a split rating, by reference to the better of the
ratings where there is an Investment Grade Rating, or based on an average of the
corresponding pricing levels therefore where there is not an Investment Grade
Rating, or, in case either Ratings Service ceases to assign an issuer rating,
then by reference to the issuer rating assigned by the remaining Rating
Service), and if no issuer rating is available, then the applicable pricing
level shall be determined by reference to the worst rating shown in the pricing
grid.

1.2. In Section 2.01(a) the “Aggregate Domestic Revolving Committed Amount” as
referenced and defined in clause (i) is increased and amended from “FOUR HUNDRED
THIRTY



--------------------------------------------------------------------------------

MILLION EURO (€430,000,000)” to “FOUR HUNDRED SIXTY-FIVE MILLION EURO
(€465,000,000)” and the “Aggregate Revolving Committed Amount” as referenced and
defined in clause (ii) is increased and amended from “FOUR HUNDRED THIRTY
MILLION EURO (€430,000,000)” to “FOUR HUNDRED SIXTY-FIVE MILLION EURO
(€465,000,000)”.

1.3 In Section 2.01(e), the reference to “FIVE HUNDRED SIXTY MILLION EURO
(€560,000,000)” in the lead-in sentence is amended to read “FIVE HUNDRED
NINETY-FIVE MILLION EURO (€595,000,000)”.

1.4 Schedule 2.01 (Commitments and Commitment Percentages) to the Credit
Agreement is amended and restated in its entirety to read as Schedule 2.01
attached hereto.

2. Conditions Precedent. This Amendment shall become effective upon satisfaction
of the following conditions, in form and substance reasonably satisfactory to
the Administrative Agent:

(a) receipt by the Administrative Agent of executed copies of the consent and
direction to this Amendment from the Required Lenders (and the Lenders providing
additional commitments);

(b) receipt by the Administrative Agent of executed copies of the signature
pages to this Amendment from the Company and the other Credit Parties;

(c) receipt of corporate resolutions, incumbency certificates, supporting
corporate formation and organizational documentation and opinions of counsel, in
each case relating solely to the Company, reasonably satisfactory to the
Administrative Agent;

(d) Amendment No. 1 to the Credit Agreement shall be effective (including
consummation of the Permitted Serologicals Acquisition); and

(e) payment of all fees and expenses (including fees and expenses of counsel to
the Administrative Agent) in connection with this Amendment.

The Administrative Agent will promptly notify the Company and the Lenders when
the conditions to the effectiveness of the amendment provisions of Section 1 of
this Amendment have been met and will confirm that those provisions are
effective. The provisions of Section 1 shall not be effective until the
Administrative Agent shall have given such confirmation.

3. Representations and Warranties; Defaults. The Credit Parties affirm the
following:

(a) all necessary action to authorize the execution, delivery and performance of
this Amendment has been taken;

(b) after giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement and the other Credit Documents are true and
correct in all material respects as of the date hereof (except those which
expressly relate to an earlier period); and

(c) immediately before and immediately after giving effect to this Amendment, no
Default or Event of Default shall exist.

4. Guarantor Acknowledgment. Each Guarantor acknowledges and consents to all of
the terms and conditions of this Amendment and agrees that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge any Guarantor’s obligations under the Credit Documents.

 

2



--------------------------------------------------------------------------------

5. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

6. Expenses. The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including the reasonable fees and expenses of Moore & Van
Allen PLLC.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart. Delivery by any party hereto of an executed
counterpart of this Amendment by facsimile shall be effective as such party’s
original executed counterpart.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

DOMESTIC BORROWER:   MILLIPORE CORPORATION,   a Massachusetts corporation   By:
 

/s/ Kathleen B. Allen

  Name:   Kathleen B. Allen   Title:   Vice President and Chief Financial
Officer FOREIGN BORROWERS:   MILLIPORE IRELAND B.V.,   a limited liability
company existing under the laws of the Netherlands   By:  

/s/ Jeffrey Rudin

  Name:   Jeffrey Rudin   Title:   Managing Director   MILLIPORE CORK,   an
unlimited company existing under the laws of Ireland   By:  

/s/ Jeffrey Rudin

  Name:   Jeffrey Rudin   Title:   Director   MILLIPORE SAS,   a limited
liability company existing under the laws of France   By:  

/s/ Kathleen B. Allen

  Name:   Kathleen B. Allen   Title:   By Power of Attorney FOREIGN GUARANTORS:
  MILLIPORE INTERNATIONAL HOLDING COMPANY B.V.,   a company existing under the
laws of The Netherlands   By:  

/s/ Kathleen B. Allen

  Name:   Kathleen B. Allen   Title:   Director

MILLIPORE CORPORATION

AMENDMENT NO. 2



--------------------------------------------------------------------------------

MILLILUX SARL, a company existing under the laws of Luxembourg By:  

/s/ Paul O’Connor

Name:   Paul O’Connor Title:   Manager MILLIPART SARL, a company existing under
the laws of Luxembourg By:  

/s/ Paul O’Connor

Name:   Paul O’Connor Title:   Manager

MILLIPORE CORPORATION

AMENDMENT NO. 2



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

BANK OF AMERICA, N.A., for itself in its capacity

as Administrative Agent and on behalf of the Required Lenders

  By:  

/s/ Kathleen M. Carry

  Name:   Kathleen M. Carry   Title:   Vice President

MILLIPORE CORPORATION

AMENDMENT NO. 2